Citation Nr: 1016091	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  03-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cholecystectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for psoriasis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran had requested hearings before a decision review 
officer at the RO and before a member of the Board.  His 
request for a hearing at the RO was withdrawn in September 
2005.  His request for a hearing before a member of the Board 
was withdrawn in February 2007.  See 38 C.F.R. § 20.704(e) 
(2006).  

This case was before the Board in August 2007, at which time 
it was remanded for additional development.  Because not all 
of the Board's remand instructions were fulfilled, all of the 
issues except for the cholecystectomy rating issue must be 
remanded again.  Consideration of the remanded claims is 
deferred pending completion of the development sought in the 
remand that follows the decision below.  


FINDING OF FACT

The Veteran's residuals of a cholecystectomy are evidenced by 
symptoms that are no worse than mild in nature.  


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's 
residuals of a cholecystectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7318 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2002, June 2006, and 
August 2007.  Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claim for an 
increased rating for residuals of a cholecystectomy.  VA has 
no duty to inform or assist that was unmet with regard to the 
rating issue decided herein.  

The Veteran's cholecystectomy (gall bladder removal) 
residuals were originally rated as being non-compensably 
(zero percent) disabling.  This was done by a November 1971 
rating decision.  In March 2006, in response to the Veteran's 
request for an increased (compensable) rating, the RO awarded 
a 10 percent rating.  (The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the Veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).)  In the 
instant case the Veteran has not suggested that the 10 
percent evaluation would satisfy his appeal for a higher 
evaluation for his cholecystectomy residuals.  Nor has he or 
his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for residuals of a cholecystectomy remains 
open and is properly before the Board.  

The Veteran's increased (10 percent) rating was a result of 
the report of a VA examination conducted in January 2006 that 
revealed that the Veteran had symptoms, where before he had 
had none.  The examiner diagnosed residuals of 
cholecystectomy, and indicated that the effects on the 
Veteran's daily activities ranged from none to severe, with 
severe effects on performing chores, exercise, and sports, 
and moderate effects on shopping, recreation, traveling, and 
toileting.  There were no effects on eating, bathing, 
dressing, and grooming.  The only abnormalities found on 
examination were mild tenderness in the upper aspect of the 
right lower quadrant, mild epigastric pain, and mild redness 
surrounding the rectum.  The Veteran reported that his bowel 
habits ranged from diarrhea to constipation, depending on 
specific foods eaten.  

The Veteran's VA treatment records are of record, having been 
brought up to date in the course of the recent remand.  
Exhaustive review of those records fails to reveal any 
complaints suggesting that the Veteran's residuals of 
cholecystectomy have increased in severity.  There are a very 
few reports from 2001 and 2003 of intermittent diarrhea and 
constipation.   

The report of a January 2007 routine follow-up examination 
included a problem list of eight active issues, none of which 
was related in any way to the instant claim.  The Veteran 
denied any gastrointestinal bleeding.  A July 2007 
examination report likewise did not mention any 
cholecystectomy residuals, and again reported that the 
Veteran denied any gastrointestinal bleeding.  

The report of another routine examination, conducted in June 
2008, did not refer to the Veteran's cholecystectomy 
residuals.  The Veteran again denied any gastrointestinal 
bleeding.  The examiner's assessment was a referral to the 
problem list, which, again, did not mention any post-
cholecystectomy residuals.  In short, there is no evidence of 
complaint or treatment related to this claim since the VA 
digestive conditions miscellaneous examination conducted in 
January 2006 that revealed that the Veteran had mild 
tenderness in the upper aspect of the right lower quadrant, 
mild epigastric pain, and mild redness surrounding the 
rectum, as well as the Veteran's history of diarrhea and 
constipation related to specific foods.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The residuals of the Veteran's gall bladder removal are 
evaluated utilizing the rating criteria found at Diagnostic 
Code 7318--gall bladder removal.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7318, a non-compensable (zero percent) rating 
is for application when the residuals are non-symptomatic.  A 
10 percent rating is for application when there are mild 
symptoms.  A 30 percent rating, the highest available under 
this diagnostic code, is for application when there are 
severe symptoms.  

Here, the only relevant medical evidence of record is from 
the dedicated examination in January 2006 that revealed that 
the only abnormalities found on were mild tenderness in the 
upper aspect of the right lower quadrant, mild epigastric 
pain, mild redness surrounding the rectum, and intermittent 
diarrhea and constipation attributed to specific foods eaten, 
and that was reported only rarely before the January 2006 
examination.  

In light of the foregoing, the Board finds that the Veteran's 
disability picture as related to his service-connected 
residuals of a cholecystectomy more nearly approximates the 
criteria required for the currently assigned 10 percent 
rating, and that a higher rating is not warranted because 
there is no evidence indicating that there he experiences 
severe symptoms due to the cholecystectomy.  Although there 
were some effects of the disability described as "severe" 
at the 2006 examination, the symptoms reflected by the 
remaining record do not appear to be any more disabling than 
"mild."  The 2006 examiner used the term "mild" when 
describing the specific findings of tenderness and pain.  The 
Veteran reported diarrhea and constipation, but the record 
does not suggest severe problems with either.  Moreover, 
there is some suggestion that the diarrhea was not due to the 
cholecystectomy, such as in November 2001 when irritable 
bowel syndrome or giardiasis was suspected as the cause.  As 
noted above, the record is mostly devoid of complaints 
related to gastrointestinal symptoms, which strongly suggests 
that the Veteran's symptoms have not been "severe."  This 
also supports the conclusion that the description of effects 
on daily activities as noted in the January 2006 examination 
report are not accurate descriptions of how disabling the 
Veteran's symptoms are.  The Board is persuaded by the 
voluminous record that shows complaints about multiple 
problems with only a rare entry regarding a gastrointestinal 
complaint.  The November 2001 record shows that he reported 
that he had had intermittent diarrhea for five years, but 
there is no indication that his problem was not thereafter 
controlled with the medication that was then prescribed.  All 
in all, the record does not reflect that he experiences 
"severe" symptoms.  Rather, his examination findings and 
problems as documented in the record tend to align with the 
finding that his symptoms are no worse than mild.  The 
preponderance of the evidence is against a claim for a higher 
rating.

Given the lack of evidence showing unusual disability with 
respect to the Veteran's cholecystectomy residuals that is 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321(b).  
There is no evidence of complaint or treatment related to 
this disability beyond that considered in award of the 
current 10 percent rating.  Moreover, the current evidence of 
record does not demonstrate that the Veteran's service-
connected disability has resulted in any periods of 
hospitalization or in any interference with employment that 
would suggest an extraschedular evaluation is warranted.  Id.  


ORDER

Entitlement to a rating higher than 10 percent for residuals 
of a cholecystectomy is denied.


REMAND

As noted, the Board remanded this case in August 2007 for 
additional development.  As the Board noted in that remand, 
the Veteran has stated that he was treated for all of the 
disabilities on appeal at the Oak Knoll Naval Hospital in 
Oakland, California, also identified in the record by other 
similar names.  In attempting to locate treatment records 
from Oak Knoll, the RO discovered that the hospital was 
closed in 1996.  An inquiry was made to the National 
Personnel Records Center (NPRC) seeking inpatient clinical 
records showing treatment of the Veteran for back, neck, 
shoulder, and knee complaints during the period June 1, 1966, 
through June 1, 1967.  The NPRC responded that no requested 
records were found.  The Veteran has also argued that not all 
records of treatment at Bremerton Naval Hospital have been 
obtained.  Because there is a possibility that the records 
from these facilities have been archived somewhere else, the 
Board remanded in order to ensure that a complete search for 
records was accomplished.  

The Board's specific remand orders were for the AOJ to 
attempt to locate clinical records associated with the 
Veteran's averred treatment at the Oak Knoll Naval Hospital, 
to specifically include an inquiry to the U.S. Navy Bureau of 
Medicine and Surgery and the Records Management Center.  The 
same action was to be taken with respect to additional 
records that may exist from the Bremerton facility.  Since, 
as will be explained, the AOJ did not fulfill the Board's 
remand orders, another remand is required.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).  

On remand, the AOJ first contacted the Navy Bureau of 
Medicine and Surgery (BUMED), seeking records from Oak Knoll.  
However, the record does not show that a response was ever 
received from BUMED.  VA regulations make it clear that when 
seeking to obtain records in the custody of a federal 
department or agency, VA is to make as many requests as are 
necessary to obtain those records, and is not to end its 
efforts until it is concluded either that the records sought 
do not exist, or that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  Moreover, the Board notes 
that the request sent to BUMED did not identify the timeframe 
when the Veteran contends he was treated at Oak Knoll.  The 
Board therefore must remand.  

Next, the Board notes that, while the AOJ did send a request 
to the Naval Hospital in Bremerton, Washington, as ordered in 
the Board's remand, that request was for Oak Knoll records, 
not for Bremerton records.  The Board will remand for another 
request to be sent to the Bremerton Naval Hospital for 
treatment records at Bremerton.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should, by the most 
appropriate means, attempt to locate 
clinical records associated with the 
Veteran's averred 
treatment/hospitalization at the Oak 
Knoll Naval Hospital in Oakland, 
California (now closed), to specifically 
include an inquiry to the U.S. Navy 
Bureau of Medicine and Surgery (BUMED), 
as well as the Records Management Center.  
The Veteran's claimed dates of treatment 
at Oak Knoll must be included in any 
inquiry.  

2.  The AOJ should also contact the U.S. 
Naval Hospital in Bremerton, Washington, 
in order to locate any clinical records 
associated with the Veteran's averred 
treatment/hospitalization there.  If 
necessary, inquiry must also be made to 
BUMED, and to any other agency that may 
have such records.  The Veteran's claimed 
dates of treatment at Bremerton must be 
included in any inquiry.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


